DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Some of the items of information disclosed in the information disclosure statement filed 08/12/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The items not considered by the examiner in the information disclosure statement have a line drawn through the citation to show that they have not been considered and have been placed in the application file.  All other items of information disclosed in the information disclosure statement that do comply with the requirements have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “body shell structure” in claims 1 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 8 is objected to because of the following informalities:  “configured be” should be changed to “configured to be”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “height-adjustable installation domes” in claim 1 are misleading in meaning.  The claim 1 is written to interpret that the height of the “height-adjustable installation domes” can be modified by adjusting the installation dome to lower and raise the roof frame onto a body shell structure during assembly of the vehicle.  However, the specification at ¶ 8 and ¶ 33 specifically define that the “height-adjustable installation domes” can be made thinner or thicker (as far as up-down height in the vehicle) by interchangeable inserts in the tool during manufacturing production of the roof frame.  Examiner is interpreting that the installation domes are fixed and not height adjustable as claimed.  Examiner suggests amending the claim to correspond with what is defined in the specification.
Claims 2-9 are rejected under 35 USC 112(b) for being dependent on a reject base claim/or intervening claim.

Allowable Subject Matter
Claims 1-9 are objected to but would be considered to be allowable if the drawings and 112(b) rejection are amended to be in compliance.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bohm et al. (US 2011/0226312) relates to a roof module that may be compressed in the mold and injected with fiber material to give it increased strength on the supporting surfaces of the roof frame in the regions of an adhesive bead.  Bohm et al. is compressed in the molding tool to create a frame.  The compression can be altered to make the frame height adjustable depending on the vehicle assembly build.
Lamoureux (US 2020/0191184) relates to a spacing and adjusting device between a first support (roof body) spaced from a second support (roof bars) that is separated from the first support by a distance.    
Kaspaizer (DE102014226529A1) relates to partially transparent flat component for use in motor vehicle roofs of motor vehicles (panoramic roof of carbon reinforced plastic) and a method for the production thereof.
Ding (CN106314547A) relates to a composite material for a car top cover comprising an inner layer, middle layer and an outer layer.  Each layer is formed by molding.  The outer layers are made of carbon fiber composite material, the middle layer is made of glass fiber composite material or carbon fiber composite material or glass fiber and carbon fiber mixed compound material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.H./Examiner, Art Unit 3612                                                                                                                                                                                                        
/Dennis H Pedder/Primary Examiner, Art Unit 3612